[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


Exhibit 10.2


SECOND AMENDMENT TO SUPPLY AGREEMENT
This SECOND AMENDMENT TO THE SUPPLY AGREEMENT (the “Amendment”) is entered into
as of 17 May, 2019 (the “Amendment Effective Date”) by and between Exelixis,
Inc., a Delaware company having an address at 1851 Harbor Bay Parkway, Alameda
CA 94502, USA (“Exelixis”) and Ipsen Pharma SAS, a French corporation having an
address at 65 Quai Georges Gorse, 92100 Boulogne-Billancourt, France
(“Licensee”). Exelixis and Licensee may be referred to herein individually as a
“Party” or collectively as the “Parties”.
RECITALS
WHEREAS, Exelixis and Licensee are parties to that certain Collaboration and
License Agreement dated February 29, 2016, as amended by Amendment No. 1 dated
effective December 20, 2016, Amendment No. 2 dated effective September 14, 2017,
and Amendment No. 3 dated effective October 26, 2017 (together, the “License
Agreement”), pursuant to which the Parties have been collaborating on the
development and commercialization of cabozantinib; and
WHEREAS, Exelixis and Licensee are parties to that certain Supply Agreement
dated February 29, 2016, as amended by that certain Side Letter between the
Parties dated August 26, 2016, Amendment No. 1 dated effective October 26, 2017,
and a second Side Letter dated effective December 7, 2017, subsequently extended
on April 6, 2018 (together, the “Supply Agreement”), pursuant to which Exelixis
has been manufacturing and supplying cabozantinib to Licensee for development
and commercial use under the License Agreement; and
WHEREAS, the Parties desire to enter into this Amendment to amend the Supply
Agreement to reflect updates to the supply process, in particular to outline the
ongoing process for launch supply in new territories and supersede the Side
Letter, and make certain other changes, all on the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.    AMENDMENTS TO DEFINITIONS
1.1    A new definition of “Reworked Product” shall be added and shall read:
“Reworked Product” shall mean Finished Product that has been shipped to the
Licensee, which the Licensee subsequently requires a modification to the
packaging of such Finished Product; and the Licensee sends this Finished Product
to the nominated Exelixis Third Party subcontractor for repacking of the primary
pack into a new carton with an updated patient information leaflet (PIL).”
1.2    The definition of “Manufacture” is hereby deleted in its entirety and
replaced with the following:
“Manufacture” means all activities related to the manufacturing of the Compound,
Products and Reworked Product, in final labeled, packaged form for commercial
use, including in-process and finished product testing, release of product or
any component or ingredient hereof, quality assurance activities related to
manufacturing and release of product, ongoing stability tests and regulatory
activities related to any of the foregoing. “Manufacturing” has a correlative
meaning.”
2.    PRODUCT SUPPLY
2.1    The first sentence of Section 2.2(a) is hereby deleted in its entirety
and replaced with the following:




--------------------------------------------------------------------------------





“(a)     Rolling Forecast. On or prior to the [ * ] of each Calendar Quarter
during the Term of this Supply Agreement, Licensee shall provide Exelixis a
rolling forecast of the quantity of Finished Products, and Reworked Products, to
be used for commercialization that Licensee plans to order during the [ * ]
period commencing the following Calendar Quarter, itemizing the applicable
quantity for each form of the Product (i.e., dosage strength and packaging
configuration) (“Order Forecast”). The rolling forecast will provide the
required Finished Goods quantities. Additionally, the forecast will include
primary-packaged tablet (“Britestock”) quantities that are necessary to fulfill
the required Finished Goods deliveries. An example of the Order Forecast
schedule is attached at Exhibit A Parts 2 and 3.”
2.2    Section 2.2(b) is hereby deleted and replaced in its entirety with the
following:
“(b)     Binding Commitment. The [ * ] of each Order Forecast shall constitute a
binding commitment on Licensee to purchase and Exelixis to supply [ * ] of the
order commitment set out therein of the Finished Product. Reworked Product is
specifically excluded from any binding commitment, other than purchase order
placement for Reworked Product per section 2.3(a)(v). . The [ * ] of the Order
Forecast shall be a binding commitment on Licensee to purchase [ * ] of the
order commitment for [ * ] the Finished Product. For clarity, the following [ *
] of the Order Forecast are indicative only and shall not be binding on the
Licensee. The Licensee shall place such orders in accordance with Section 2.3
(a).”
2.3    Section 2.3(a) is deleted in its entirety and replaced with the
following:
“(a)    Purchase Orders. For the Term of this Supply Agreement, Licensee shall
submit to Exelixis binding purchase orders (each, a “Purchase Order”) for all
Product, including without limitation Finished Product and Reworked Product, to
be delivered as further described in Section 2.3(a)(i-iii) below. An example of
the Purchase Order scheduling sequence is attached at Exhibit A Part 1. Exelixis
shall accept or reject each Purchase Order in writing within [ * ] after its
receipt of such Purchase Order; provided, however, that Exelixis shall accept
such Purchase Order, if the quantities of Product are equal to those set forth
to be delivered for such Calendar Quarter in the Order Forecast.
(i)     Finished Goods. On or before the [ * ] of the Calendar Quarter, Licensee
shall submit to Exelixis a binding Purchase Order for Finished Product to be
delivered during the [ * ] after the Purchase Order is submitted.
(ii)     Unallocated Britestock. In each Calendar Quarter, it is expected that
there will be a known quantity of Britestock remaining after all Finished Goods
in fulfillment of the applicable Purchase Order have been packaged (such
britestock, “Unallocated Britestock”). On or before the [ * ] of the Calendar
Quarter and [ * ] per Calendar Quarter and unless otherwised agreed between the
parties, Licensee may submit to Exelixis a Purchase Order to convert the
Unallocated Britestock to Finished Goods respecting a [ * ] delivery lead time
for receipt of the Finished Goods. Exelixis will use commercially reasonable
efforts to reduce delivery lead time. In order to support the accelerated new
market launches for Cabometyx in EU and RoW, Licensee and Exelixis agree that
Exelixis will in good faith target to release within [ * ] from Licensee’s
written request for utilization in a new market (EU or RoW). This lead time is
dependent upon Licensee’s ability to provide required information to Exelixis
(eg. label information/artwork; product requirements such as serialization
information).
(iii)     Excess-Yield Britestock. All Britestock produced in a given batch that
is in excess of Finished Goods plus Unallocated Britestock, if any, shall be
defined as “Excess-Yield Britestock”. On or before the [ * ] of any month and [
* ] per Calendar Quarter and unless otherwised agreed between the parties,
Licensee may submit to Exelixis a Purchase Order to completely convert all
Excess-Yield Britestock to Finished Goods respecting a [ * ] lead time for
receipt of Finished Goods. Exelixis will use commercially reasonable efforts to
reduce delivery lead time. In support of this


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





Exelixis will confirm to Ipsen the quantity of Excess Yield Britestock on or
before the [ * ] of such month.
(iv)     Unused Britestock. Exelixis will promptly notify Licensee in the event
that there is any unused Britestock. Any Britestock remaining after [ * ] from
manufacturing date will be destroyed unless Licensee provides prior written
notice to Exelixis of its intent to utilize such unused Britestock by including
such unused Britestock in a Purchase Order in accordance with any of the
ordering processes outlined above. Licensee will use commercially reasonable
efforts to utilize Britestock within [ * ]. If destroyed, Exelixis will invoice
Licensee for the cost of the Britestock, as well as the actual costs incurred by
Exelixis for the destruction.
(v)     Reworked Product. From time to time, labelling updates may require that
Finished Product be returned by Licensee, in its sole discretion, for
repackaging by Exelixis. Licensee may submit to Exelixis on or before the [ * ]
of any Calendar Month, but no more than [ * ] per Calendar Quarter, a Purchase
Order for such Reworked Product, respecting a [ * ] lead time from receipt of
such Purchase Order. Exelixis will use commercially reasonable efforts to reduce
delivery lead time. It is acknowledged that the Purchase Order SKU quantities
may be reduced by Licensee by up to [ * ], but in any event orders, whether
original or revised, for Reworked Product shall never be [ * ].
2.4    Section 2.3(c) is deleted in its entirety and replaced with the
following:
“(c)    Delivery and Shipping Terms. Purchase Orders submitted for quantities of
Product that are in accordance with Section 2.3(a) and/or Section 2.3(b) as
applicable will be binding on both Parties after acceptance in writing by
Exelixis; provided, however, that should Exelixis neither reject a Purchase
Order nor provide written confirmation of acceptance within [ * ] of receipt,
Exelixis shall be deemed to have accepted the Purchase Order effectively. The
Purchase Order will specify a single delivery date for such order to be
delivered. Exelixis shall deliver all Finished Product [ * ]. For Purchase
Orders placed for commercialization in Canada; Exelixis shall deliver [ * ], as
notified by Licensee. Licensee shall deliver all Reworked Product to [ * ].
Exelixis shall deliver all Reworked Product from [ * ]. Exelixis shall be
responsible for obtaining all licenses or other authorizations for the
exportation of such shipments and shall supply Licensee with the documentation
required for filing or claiming credit or deduction for any applicable taxes
and/or duties. Licensee shall be responsible for obtaining all freight,
handling, insurance, and shipping expenses for such shipments, and shall be the
importer of record and responsible for all duties and taxes for such shipments,
and shall be responsible for obtaining all distribution licenses for the
Products.”
2.5    Section 2.4(g) of the Supply Agreement is deleted in its entirety and
replaced with the following:
“(g)    Inventory Management; Safety Stock. Each Party shall manage its
inventory in a manner that maximizes the remaining shelf life of its inventory.
Licensee shall carry a reasonable quantity of inventory of the Finished Product
for its own use and the use of its partners, and Exelixis shall carry a
reasonable quantity of raw materials, including API, which may be used in the
event of an interruption to the supply chain. The quantity of such safety stock
shall be reviewed and discussed at the [ * ] S&OP meeting and agreed upon by the
Parties [ * ]. The Parties shall replace and replenish the safety stock
continuously on a first to expire, first out basis. Each Party shall be
responsible for the cost of maintaining its own safety stock.”
2.6    A new Section 2.4(h) shall be added and shall read:
“2.4(h) Reworked Product Yield. Exelixis shall in good faith target to ensure
that at least [ * ] of Reworked Product units sent by Licensee, are returned to
Licensee; excluding any sample quantities required to support quality release.
The parties acknowledge that this yield percent will be dependent upon whether
product received from Licensee being undamaged and without defect. ”


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





2.7    Clause 2.5(d) “Damage after Delivery” shall be deleted in its entirety
and replaced with the following:
“2.5(d) Damage after Delivery. Licensee shall bear the risk of damage to the
Product after delivery to Licensee pursuant to Section 2.3(c). If the Product is
damaged after delivery to Licensee pursuant to Section 2.3(c) and Licensee
intends to order replacement Product, Licensee shall promptly notify Exelixis of
the damage and any orders for replacement Product, and Exelixis may at it sole
discretion but in good faith, accept or reject all or a portion of the order for
the replacement Product. If the Product is damaged after delivery to the Third
Party, Exelixis shall promptly notify Licensee of such damage and provide
Licensee with replacement Reworked Product free of charge as soon as possible
but in no event later than [ * ] from the original agreed delivery date. For
clarity, such Reworked Product replacement is Licensee’s only remedy for any
such damage at the Third-Party repackaging vendor, and the Parties explicitly
agree that no other compensation will be available from Exelixis or such
Third-Party repackaging vendor for such damage.”
3.    FINANCIALS
3.1    Clause 3.1 shall be amended to add a new clause 3.1(d) and shall read:
“3.1(d) Reworked Product. The service charge for the Reworked Product (“Service
Charge”) will be [ * ]. The cost of Exelixis Third Party subcontractor
performing the rework activities shall be agreed in advance of Purchase Order
placement with Licensee.”
4.    GENERAL PROVISIONS
4.1    Effect of Amendment. Except as expressly modified herein, all terms and
conditions set forth in the Supply Agreement, as in effect on the Amendment
Effective Date, shall remain in full force and effect.
4.2    Entire Agreement. The Supply Agreement as modified by this Amendment, and
together with the License Agreement, is both a final expression of the Parties’
agreement and a complete and exclusive statement with respect to its subject
matter. They supersede all prior and contemporaneous agreements and
communications, whether written or oral, of the Parties regarding this subject
matter.
4.3    Severability. If, for any reason, any part of this Amendment is
adjudicated invalid, unenforceable, or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Amendment. All remaining portions shall remain in
full force and effect as if the original Amendment had been executed without the
invalidated, unenforceable, or illegal part.
4.4    Counterparts; Electronic or Facsimile Signatures. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Amendment may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
{SIGNATURE PAGE FOLLOWS}




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and entered into by their duly authorized representatives as of the Amendment
Effective Date.
EXELIXIS, INC.


  By: /s/ Michael M. Morrissey, Ph.D. 
Name: Michael M. Morrissey, Ph.D.
Title: President and Chief Executive Officer
IPSEN PHARMA S.A.S


By:   /s/ Ronan Stephens 
Name: Ronan Stephens
Title: SVP Supply Chain



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------








EXHIBIT A, Part 1


Forecast and Purchase Orders


[ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------







EXHIBIT A: Part 2: Rolling Order Forecast (Example Only)


[ * ]






EXHIBIT A: Part 3: Rework Order Forecast (Example Only)


[ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.